                        Case: 3:19-cr-00090-wmc Document #: 4 Filed: 07/12/19 Page 1 of 1

                                                                                                                                     • i I'
                                                                                                                                       I




                                                      IN THE UNITED STATES DISTRICT COURT
                                                                                                                            '   ')
                                                                                                                             .....     '
                                                  FOR THE WESTERN DISTRICT OF WISCONSIN


    UNITED STATES OF AMERICA

                            Plaintiff,                                                   NOTICE OF JURISDICTIONAL CHALLENGE AND CLAIM

    V.                                                                                   FOR DISMISSAL FOR WANT OF JURISDICTION OF THE

    Frederick George Kriemelmeyer,                                                        PLAINTIFF OVER THE PRIVATE NATURAL PERSON

    Private non-corporate man, Amicus Curie                                              by AFFIDAVIT OF DENIAL OF CORPORATE STATUS

                                                                                         with NEGATIVE AVERMENTS (Exhibits 1 and 2)

                     Defendant in Error,                                                 CASE NO. 19 CR 90 WMC



    COMES NOW, Frederick George Kriemelmeyer, Private Soul, Amicus Curie herein, and does hereby
    attest, claim, declare, state and in all ways assert, that I, Frederick George Kriemelmeyer, am a private,
    American national and NOT a CORPORATE UNITED STATES CITIZEN, CORPORATION and/or CORPORATE
    ARTIFIOAL PERSON, and am completely WITHOlJT the STATUS of a CORPORATION and am completely
    WITHOlJT any contractual obligation to the United States Corporation or any of its agencies.

    I, Frederick George Kriemelmeyer, completely rebut/ deny/ rebuke/ and in all ways refuse any and all
    presumptions/ assumptions/ allegations/ inferences/ claims that I may be considered, in any way, a
    CORPORATION or possess any CORPORATE STATUS and thereby challenge the jurisdiction of the United
    States, a federal corporation, operating in commerce and posing as the UNITED STATES OF AMERICA in
    Case No. 19 CR 90 WMC.

             1.   Regarding Federal Rules of Civil Procedure, Sec. Ill, Motions and Pleadings, Rule 9(a) states in
                  pertinent part: "When an issue is raised as to the legal existence of a named party's capacity to
                  be sued, or the authority of a party to be sued, the party desiring to raise the issue shall do so by
                  specific negative averment, which shall include supporting particulars. "(Exhibits 1 [2 page
                  ORDER in CIVIL ACTION No. 99-4778] and 2 [lpage "ALL- PURPOSE PROOF OF SERVICE", 1 page
                  "SITCOMM ARBITRATION ASSOCIATION" Certification, 21 page "FINAL ARBITRATION AWARD"
                  with Contract No.:SAAFK-A81A-061919-MEM, and 5 page "SUMMARIZATION OF THIS
                  ARBITRATOR'S FINAL AWARD"} herein).
             2.   Jurisdiction, once challenged, is to be proven, not by the court, but by the party attempting to
                  assert jurisdiction . The burden of proof lies with the asserter. The court is only to rule on the
                  sufficiency of the proof rendered. See McNutt v. GMAC. 298 US 178. The origins of this doctrine
                  of law may be found in Maxfield's Lessee v. Levy 4 US 308. The United States Supreme Court and
                  numerous federal courts have ruled that when jurisdiction is challenged, it must be proven, on
                  the record, or the case must be dismissed. See Melo v. US. 505 F 2d, 1026 uonce jurisdiction has
                  been challenged, the court cannot proceed when it clearly appears that the court lacks
                  jurisdiction.".

    If the code cited on this INDICTMENT is an act of congress, indicate where the Act and Enacting Clause
    may be found, as required by 61 Statutes at Large 633, 634 at 1:01.




    Signed/Autographed before me this                                      __ day of _ _....::J"--'-r-"'";__,__{_~-+--~' 2019
                                                              _----.4....,__0
~        -                      //}f)                                                               Notary Public

    My Commission Expires: __;:':,,..._\.,,..a..'"""__J/l......._-=?14-r,~i)_'O_l_-_2-

    County of:          (-+.2Lh 0V\
    State of:_...L.{V)--'-..,_/"-'/J..:....//l.O,.,,,__SQ-"=-..,_tc,c..c...=._
                                                                           · _ _ _ __                     e          TERESA M. FEGYAK
                                                                                                                     NOTARY PUBLIC MINNESOTA
                                                                                                                    My Comm. Expires Jan. 31, 2022
